


Exhibit 10.22

 

Walter Industries, Inc.

 

1,960,784 Shares

Common Stock

($0.01 par value)

 

Repurchase Agreement

 

New York, New York

April 13, 2004

Walter Industries, Inc.

4211 W. Boy Scott Boulevard
Tampa, Florida 33607

 

Ladies and Gentlemen:

 

JWC Associates, L.P., a Delaware limited partnership, JWC Associates II, L.P., a
Delaware limited partnership, and KKR Partners II, L.P., a Delaware limited
partnership (collectively, the “Selling Stockholders”), propose to sell to
Walter Industries, Inc., a Delaware corporation (the “Company”), 1,960,784
shares of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company (said shares to be sold by the Selling Stockholders being hereinafter
called the “Securities”).  Reference is made to the Purchase Agreement to be
entered into among Banc of America Securities LLC, Morgan Stanley & Co.
Incorporated, the other several Initial Purchasers named in Schedule A thereto
(the “Initial Purchasers”) and the Company related to the Company’s issuance of
its convertible senior subordinated notes (the “Purchase Agreement”).  As you
know, the Initial Purchasers have required that each Selling Stockholder,
Channel One Associates, L.P., a Delaware limited partnership (“Channel One”),
Perry Golkin and Scott C. Nuttall execute a lock-up agreement (as referenced in
Section 2(d) hereof) in connection with the execution of the Purchase
Agreement.  As a condition to the execution of the lock-up agreements, the
Selling Stockholders have required that the Company enter into this Repurchase
Agreement.


 


1.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY REPRESENTS AND
WARRANTS TO, AND AGREES WITH, THE SEVERAL SELLING STOCKHOLDERS THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION OF THE COMPANY AND WILL NOT RESULT IN ANY VIOLATION
OF THE PROVISIONS OF THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS.


 


(B)  NO CONSENT, APPROVAL, AUTHORIZATION, FILING, ORDER, REGISTRATION OR
QUALIFICATION OF OR WITH ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.

 

--------------------------------------------------------------------------------


 


(C)  THE FIRST AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT, DATED AS OF MARCH
17, 1995, BY AND AMONG THE COMPANY AND THE HOLDERS OF REGISTRABLE COMMON STOCK
(AS DEFINED THEREIN) NAMED THEREIN, AND TO THE REGISTRATION RIGHTS AGREEMENT,
DATED AS OF SEPTEMBER 12, 1995, BETWEEN THE COMPANY AND CHANNEL ONE, HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY, AND IS A VALID AND BINDING AGREEMENT
OF, THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING
TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT
OF GOOD FAITH AND FAIR DEALING.


 


(D)  THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN APPROVED
BY THE SPECIAL COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS FORMED TO NEGOTIATE
AND APPROVE THE TERMS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(E)  AS OF THE DATE HEREOF, THE COMPANY HAS SUFFICIENT LEGALLY AVAILABLE FUNDS
UNDER SECTION 160 OF THE DELAWARE GENERAL CORPORATION LAW FROM WHICH TO PURCHASE
THE SECURITIES.


 


2.  REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDERS.  EACH SELLING
STOCKHOLDER, SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS TO, AND AGREES
WITH, THE COMPANY THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY PARTNERSHIP ACTION OF EACH SELLING STOCKHOLDER AND WILL NOT RESULT IN
ANY VIOLATION OF THE PROVISIONS OF THE CERTIFICATE OF LIMITED PARTNERSHIP OR
LIMITED PARTNERSHIP AGREEMENTS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF EACH
SELLING STOCKHOLDER.


 


(B)  SUCH SELLING STOCKHOLDER IS THE RECORD OWNER OF THE SECURITIES TO BE SOLD
BY IT HEREUNDER FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES AND CLAIMS.


 


(C)  NO CONSENT, APPROVAL, AUTHORIZATION, FILING, ORDER, REGISTRATION OR
QUALIFICATION OF OR WITH ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED
FOR THE SALE OF THE SECURITIES BY SUCH SELLING STOCKHOLDER AS CONTEMPLATED BY
THIS AGREEMENT.


 


(D)   EACH OF THE SELLING STOCKHOLDERS, CHANNEL ONE, PERRY GOLKIN AND SCOTT C.
NUTTALL HAS DULY AUTHORIZED, EXECUTED AND DELIVERED A LOCK-UP AGREEMENT TO THE
INITIAL PURCHASERS PURSUANT TO SECTION 5(H) OF THE PURCHASE AGREEMENT; AND EACH
SUCH LOCK-UP AGREEMENT IS THE VALID AND BINDING AGREEMENT OF THE EXECUTING
SELLING STOCKHOLDER, CHANNEL ONE, PERRY GOLKIN OR SCOTT C. NUTTALL, AS THE CASE
MAY BE,   ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT
OF GOOD FAITH AND FAIR DEALING.


 


2

--------------------------------------------------------------------------------



 


3.  PURCHASE AND SALE.  SUBJECT TO THE TERMS AND CONDITIONS AND IN RELIANCE UPON
THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH SELLING STOCKHOLDER
AGREES TO SELL TO THE COMPANY THE AMOUNT OF SECURITIES SET FORTH OPPOSITE SUCH
SELLING STOCKHOLDER’S NAME IN SCHEDULE I HERETO, AND THE COMPANY AGREES TO
PURCHASE FROM EACH SELLING STOCKHOLDER THE SECURITIES, AT A PURCHASE PRICE OF
$12.75  PER SHARE (WHICH PRICE WAS AGREED UPON BY THE PARTIES ON APRIL 12, 2004
BASED ON A DISCOUNT TO THE CLOSING SALES PRICE PER SHARE ON THE NEW YORK STOCK
EXCHANGE ON THAT DATE).


 


4.  DELIVERY AND PAYMENT.  DELIVERY OF AND PAYMENT FOR THE SECURITIES SHALL BE
MADE AT SUCH TIME AND DATE AS THE DELIVERY OF AND PAYMENT FOR THE FIRM NOTES (AS
DEFINED IN THE PURCHASE AGREEMENT) SOLD PURSUANT TO THE TERMS OF THE PURCHASE
AGREEMENT SHALL TAKE PLACE (SUCH DATE AND TIME OF DELIVERY AND PAYMENT FOR THE
SECURITIES BEING HEREIN CALLED THE “CLOSING DATE”).  DELIVERY OF THE
CERTIFICATES REPRESENTING THE SECURITIES SHALL BE MADE TO THE COMPANY AT THE
OFFICES OF THE COMPANY (OR AT SUCH OTHER PLACE MUTUALLY AGREED UPON BY THE
PARTIES) AGAINST PAYMENT BY THE COMPANY OF THE AGGREGATE PURCHASE PRICE OF THE
SECURITIES BEING SOLD BY EACH OF THE SELLING STOCKHOLDERS TO OR UPON THE ORDER
OF SUCH SELLING STOCKHOLDER BY WIRE TRANSFER PAYABLE IN SAME-DAY FUNDS TO AN
ACCOUNT SPECIFIED BY SUCH SELLING STOCKHOLDER.


 


5.  CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AND THE SELLING STOCKHOLDERS.


 


(A)  THE OBLIGATIONS OF THE COMPANY TO PURCHASE THE SECURITIES SHALL BE SUBJECT
TO (I) THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF THE
SELLING STOCKHOLDERS CONTAINED HEREIN AS OF THE CLOSING DATE, (II) THE
PERFORMANCE BY THE SELLING STOCKHOLDERS OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER IN ALL MATERIAL RESPECTS, (III) THE EXISTENCE ON THE CLOSING DATE OF
SUFFICIENT LEGALLY AVAILABLE FUNDS UNDER SECTION 160 OF THE DELAWARE GENERAL
CORPORATE LAW FROM WHICH TO PURCHASE THE SECURITIES AND (IV) THE DELIVERY OF,
AND PAYMENT FOR, THE FIRM NOTES PURSUANT TO THE TERMS OF THE PURCHASE AGREEMENT.


 


(B)  THE OBLIGATIONS OF THE SELLING STOCKHOLDERS TO SELL THE SECURITIES SHALL BE
SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF THE
COMPANY CONTAINED HEREIN AS OF THE CLOSING DATE, TO THE PERFORMANCE BY THE
COMPANY OF ITS OBLIGATIONS HEREUNDER IN ALL MATERIAL RESPECTS AND TO THE
DELIVERY OF AND PAYMENT FOR THE FIRM NOTES PURSUANT TO THE TERMS OF THE PURCHASE
AGREEMENT.


 


(C)  IF ANY OF THE CONDITIONS SPECIFIED IN THIS SECTION 5 SHALL NOT HAVE BEEN
FULFILLED IN ALL MATERIAL RESPECTS WHEN AND AS PROVIDED IN THIS AGREEMENT, THIS
AGREEMENT AND ALL OBLIGATIONS OF THE COMPANY AND THE SELLING STOCKHOLDERS
HEREUNDER MAY BE CANCELED AT THE CLOSING DATE BY THE OTHER PARTY.  NOTICE OF
SUCH CANCELATION SHALL BE GIVEN TO THE COMPANY AND THE SELLING STOCKHOLDERS IN
WRITING OR BY TELEPHONE OR FACSIMILE CONFIRMED IN WRITING.


 


6.  NOTICES.  ALL COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND EFFECTIVE ONLY
ON RECEIPT, AND, IF SENT TO THE COMPANY, WILL BE MAILED, DELIVERED OR TELEFAXED
TO (813) 871-4420 AND CONFIRMED TO IT AT 4211 W. BOY SCOTT BOULEVARD, TAMPA,


 


3

--------------------------------------------------------------------------------



 

Florida 33607, Attention:  Victor P. Patrick with a copy to Potter Anderson &
Corroon LLP telefaxed to (302) 778-6029, and confirmed to it at 1313 N. Market
Street, P.O. Box 951, Wilmington, Delaware 19899-0951, Attention: Michael B.
Tumas; or if sent to the Selling Stockholders, will be mailed, delivered or
telefaxed to (212) 750-0003, and confirmed to it , c/o Kohlberg Kravis Roberts &
Co., L.P., 9 West 57th Street, New York, NY 10009, Attention:  Perry Golkin with
a copy to Latham & Watkins LLP telefaxed to (650) 463-2600, and confirmed to it
at 135 Commonwealth Drive, Menlo Park, California 94301, Attention: Peter F.
Kerman.

 


7.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.


 


8.  COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


9.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE ONLY AND
SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


10.  LIMITED RECOURSE.  NO PARTNER OF ANY SELLING STOCKHOLDER AND NO PARTNER OR
MEMBER OF ANY GENERAL PARTNER OF ANY SELLING STOCKHOLDER SHALL HAVE ANY PERSONAL
LIABILITY FOR THE PERFORMANCE OF ANY SELLING STOCKHOLDER’S OBLIGATIONS
HEREUNDER.  ANY LIABILITY OR OBLIGATION OF ANY SELLING STOCKHOLDER HEREUNDER
SHALL BE LIMITED TO AND SATISFIED ONLY OUT OF THE PROPERTY OF SUCH SELLING
STOCKHOLDER.

 

4

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Selling Stockholders.

 

 

Very truly yours,

 

 

 

JWC ASSOCIATES, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

JWC ASSOCIATES II, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

KKR PARTNERS II, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Selling Stockholders:

 

Number of
Securities to be Sold

 

 

 

 

 

JWC ASSOCIATES, L.P.

 

 

 

 

 

1,902,071

 

JWC ASSOCIATES II, L.P.

 

 

 

 

 

12,604

 

KKR PARTNERS II, L.P.

 

 

 

 

 

46,109

 

Total:

 

1,960,784

 

 

6

--------------------------------------------------------------------------------
